DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The amendments to the claims want a “control module” to be configured to bypass “factory” signals meant for a vehicle ECU.  An ECU is an Electronic Control Unit a vehicle ECU is an ECU connected to a vehicle.  This application in paragraph 24 describes the control module as having all the parts that is considered an Electronic Control Unit and describes it as being for a vehicle.  In which case this vehicle ECU is meant to block signals for vehicle ECU’s which is indefinite.  How is this different than a vehicle ECU which is controlling a throttle by directly sending signals to an actuator?  Apart from this understanding the factory does not control vehicles that are not located at the factory, and once away from the factory cars are known to do as the person manipulating the controls commands (as designed by the “factory”).  Reading the specification this amendment is attempting to define that signals from the sensors and inputs from the operator are being intercepted by this applications ECU to then control the throttle through this “new” “different” ECU by bypassing the OEM/Stock/factory ECU.  The nuance of this limitation is not found in the claims and will not be incorporated from the specification and is not encapsulated by the term “factory signal”.  For example parts like the ECU can be replaced on a vehicle and not deviate from the previous invention, using the current references but stating that the OEM part or factory installed part was replaced with a new ECU would from then on bypass the “factory signal” to the ECU since the signal is now going to a new ECU.  Also if this limitation is simply trying to say “it will deviate from the intention of the factory when it was built” that is not being done here either since the operator is still signaling desired performance and the control module of this application is providing that.  The scope of this limitation cannot be ascertained.  For the purpose of examination a reference which is able to bypass all ECU’s will satisfy this limitation.
Claim 1 requires in line 10 to sending signals “directly” to the throttle body presumably from the throttle pedal.  This is indefinite since these signals that are being directly sent are from the “control module” and not the throttle pedal or the sensor on the accelerator pedal.  Claim 17 is similarly worded.
Claim 1 requires in lines 15-16 that the wiring harness “provide direct communication between the throttle pedal and the throttle body so that an ECU of the vehicle is bypassed”.  As stated above the control module is an ECU and once installed in the vehicle it is a vehicle ECU and so when the control module is controlling/manipulating/receiving signals those signals are not bypassing the vehicle ECU.  Claim 17 is similarly worded.
Claim 1 line 11 states “coupling couple” which is not understood.  Line 18 states “enabling configured” which is not understood.  Please review the claims and make appropriate corrections.
The above rejections point out the indefiniteness of the claims and so will be addressed by a reference that bypasses all ECU’s of the vehicle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, 17-18, 20, and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Watanabe (U.S. Pat. No. 5,040,508).
Regarding Claims 1 and 17, Watanabe discloses a throttle control system (shown in fig. 1) for providing a driver of a vehicle (Col. 4, Ln. 5, the vehicle driver) with greater control over engine performance (This intended use limitation is addressed in Col. 2, Lns. 3-10), the system comprising:
A control module (20, 10, 40, 26 is an ECU and 40 is the way one can bypass the ECU) configured to: couple with a throttle pedal of the vehicle and a throttle body of the vehicle, receive a signal from the throttle pedal, 
use an internal lookup table to evaluate throttle pedal positions against throttle position sensor readings to generate a modified signal for the throttle body (as per 112 rejection above this is not understood since this ECU is creating this signal so as to send it directly to the throttle body bypassing itself.  The reference is sending a modified signal by using direct communication.  Col. 3, lines 4-21 discloses how the controller would send controlling signals to the throttle body by receiving various signals and combining them into one signal called “throttle position signal”.  This information is stored in the controller in a manner that can be considered a table.),
and provide the modified signal to the throttle body, where the modified signal corresponds to removal of a delay period of acceleration of the vehicle compared to the signal (The four items listed above when considered as one control unit meet the limitations of the claim);
a wiring harness configured to electrically couple the control module with the throttle pedal (Col. 3, Lines. 15-20 discusses the electronic connection that the controller has with sensors and the throttle satisfying the ‘wiring harness’ limitation) and the throttle body (Fig. 1, Col. 3, Lines, 7-8) wherein the wiring harness transmits the signal from the throttle pedal to the control and the modified signal from the control module to the throttle body (the accelerator pedal sensor remains connected to the control module to transmit a signal to the controller, 20, and the cable 26 is considered a part of the control module sending the modified signal to the throttle); 
wherein the wiring harness and the control module provide direct communication between the throttle pedal and the throttle body so that an ECU of the vehicle is bypassed (This system is not connected to an ECU and so bypasses the ECU); 
a pedal connector configured to be coupled directly with the throttle pedal of the vehicle (where 26 joins 22 is a pedal connector); and
a signal adjuster (40) configured to receive input (fig. 1 shows a knob, which addresses claim 17’s “controller socket”) corresponding to manual adjustment of throttle responsiveness of the vehicle (Col. 2, Lines. 64-68, discusses the direct drive mode) and provide the input to the control module via the wiring harness.
Regarding Claim 2 which depends from claim 1, Watanabe discloses wherein the control module is configured to create an increase in throttle responsiveness of the vehicle (Col. 2, Lns. 66-68, direct drive mode increases throttle responsiveness by directly controlling the throttle).
Regarding Claim 3 which depends from claim 1, Watanabe discloses wherein the control module is configured to bypass signals sent to the throttle body by an electronic control unit of the vehicle (Col. 2, Ln. 66-68 to Col. 3, Lns. 1- 3; Col. 3, Lns. 22-31, Cable 40 provides a mechanical linkage to enable manually coupling the throttle valve to the accelerator pedal as a result the accelerator pedal 22 signals can bypass the electronic engine controller 20).
Regarding Claim 4 which depends from claim 1, Watanabe discloses wherein the control module is comprised of one or more microprocessors (a microprocessor is inherent in an electronic engine controller 20 to process electronic signals, for a teaching see U.S. Pat. No. 4,777,793 col. 5, lines 29-33) that can process input signals received from the throttle pedal (Col. 3, Lns. 15-18, “electronic engine controller 20 varies the throttle position signal and mode control signal based upon various inputs supplied by accelerator pedal position sensor 32”).
Regarding Claim 6 which depends from claim 1, Watanabe discloses wherein the control module includes a rigid enclosure and an input socket (Fig. 1, shows the controller inside of a box which is construed as the enclosure which allows for input wires to communicate with the controller).
Regarding Claim 7 which depends from claim 6, Watanabe discloses wherein the input socket is configured to receive a signal connector comprising the wiring harness so as to couple the control module with the throttle pedal and the throttle body (Col. 3, Lns. 15-18, “electronic engine controller 20 varies the throttle position signal and mode control signal based upon various inputs supplied by accelerator pedal position sensor 32”; this connection will be construed as being the input socket the provides a connection the wiring shown in fig. 1 which allows for the understanding of a wiring harness).
Regarding Claim 8 which depends from claim 6, Watanabe discloses wherein the rigid enclosure is configured to withstand an environment encountered within an engine compartment of the vehicle (Fig. 1, as broadly interpreted is met by the expectation that the invention is made to do what is stated within in the disclosure which would allow for the controller to withstand some of the environments with an engine compartment).
Regarding Claim 9 which depends from claim 1, Watanabe discloses wherein the wiring harness includes a cable (Fig. 1, the electronic engine controller 20 is shown being connected to sensors with cables), a pedal connector (Fig. 1, the electronic engine controller 20 includes a cable connected to the accelerator pedal position sensor 32), a throttle position sensor connector (Fig. 1, the electronic engine controller 20 includes a cable connected to the throttle valve position sensor 34), a signal connector (Fig. 1, the electronic engine controller 20 receives input from the accelerator pedal position sensor 32 and the throttle valve position sensor 34; Col. 3, Lns. 15-21), and a controller socket (Fig. 1, the throttle valve actuator 10 receives the mode control input 30 from the electronic engine controller 20 which is construed as the controller socket).
Regarding Claim 10 which depends from claim 9, Watanabe discloses wherein the pedal connector is coupled directly with the throttle pedal (Fig. 1, shows the ECU, 20, connected to 32).
Regarding Claim 11 which depends from claim 9, Watanabe discloses wherein the signal connector is configured to be plugged into an input socket of the control module (Fig. 1, shows the sensors connected to the ECU, 20, which is construed as having an input socket for receiving the connecting wires).
Regarding Claim 12 which depends from claim 9, Watanabe discloses wherein the controller socket is configured to be coupled with the signal adjuster (Fig. 1, shows the controller socket, construed as the actuator 10, connected to the signal adjuster, identified as 40 previously.).
Regarding Claim 18 which depends from claim 17, Watanabe discloses wherein configuring includes incorporating one or more microprocessors (a microprocessor is inherent in an electronic engine controller 20 to process electronic signals, for a teaching see U.S. Pat. No. 4,777,793 col. 5, lines 29-33) that can process input signals received from the throttle pedal (Col. 3, Lns. 15-18).
Regarding Claim 20 which depends from claim 17, Watanabe discloses wherein fabricating includes configuring the wiring harness to be coupled directly with the throttle pedal (Fig. 1, the connection from the electronic engine controller 20 to the accelerator pedal position sensor 32 is coupled to the accelerator pedal 22) and a throttle position sensor that was originally coupled with the throttle pedal (throttle body; Fig. 1, the connection from the electronic engine controller 20 to the throttle valve position sensor 34 is coupled to the throttle body assembly 12).
Regarding Claim 21 which depends from claim 17, Watanabe discloses wherein coupling the signal adjuster includes coupling a control dial whereby throttle signals communicated to the throttle body may be manipulated by hand (40 is a cable that allows a knob to allow direct control of the throttle by the pedal 22.  One could push the pedal with their hand if so desired.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Pat. No. 5,040,508) as applied to claims 1 and 17 above, and in view of Li (U.S. Pub. No. 2017/0356350).
Regarding Claim 5 which depends from claim 1, Watanabe does not disclose 
wherein the control module comprises an internal lookup table whereby throttle pedal positions may be evaluated against throttle position sensor readings received by way of the wiring harness.
Li, which deals in sensing pedal position and controlling throttle, teaches wherein the control module comprises an internal lookup table (Para. [0135], a predetermined range of possible rates of change in pedal positions; Fig. 6, step 614.  This predetermined range can be construed as a look up table.) whereby throttle pedal positions may be evaluated against throttle position sensor readings received by way of the wiring harness (Para. [0135], “the pedal position probability module 424 determines the P possible pedal positions” based on the current pedal position and a predetermined range of possible rates of change in pedal position. Para. [0051], “the vehicle system 100 may measure the position of the accelerator pedal 105 using an accelerator pedal position (APP) sensor 177.... The APP sensor 177 and the BPP sensor 178 may output the accelerator pedal position and the brake pedal position, respectively, to the driver input module 104 and/or the ECM 114”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Watanabe with the system of Li, because it would improve engine performance by using past driving behavior, including stored pedal positions, of the driver to predict desired torque output (Li, Paras. [0024], [0025], and [0135]).
Regarding Claim 19 which depends from claim 17, Li discloses wherein configuring includes providing an internal lookup table whereby throttle pedal positions may be evaluated against throttle position sensor readings (as articulated in claim 5 above Li discloses this and is combinable with Watanabe for the rationale provided in claim 5).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Pat. No. 5,040,508) as applied to claim 1 above, further in view of Zieles (U.S. Pub. No. 2005/0079953).
Regarding Claim 13 which depends from claim 1, Watanabe does not disclose wherein the signal adjuster comprises
 a cable that extends from a controller connector to a rheostat. 
Zieles, which deals with throttle control, teaches wherein the signal adjuster comprises a cable that extends from a controller connector to a rheostat (Para. (0047], “a throttle control arrangement 210 that can be used as throttle control 110 and correspondingly with routine 120. An operator-adjustable pedal 212 is provided that may be positioned by the operator of vehicle 20 to command a certain throttle level. Arrangement 210 further includes position sensor 214 and idle sensor 216. Sensor 214 includes a rheostat or potentiometer with a movable member coupled to move in response to movement of pedal 212” throttle control has a cable to the position sensor 214, that includes the rheostat).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Watanabe with the rheostat of Zieles, because this improves the function of the throttle control by adjusting the voltage from the sensors with respect to known values before a throttle adjustment (Zieles, Paras. [0047] and [0050]).
Regarding Claim 14 which depends from claim 13, Watanabe discloses wherein the controller connector is configured to be plugged into a controller socket comprising the wiring harness (Fig. 1, the throttle valve actuator 10 receives the mode control input 30 from the electronic engine controller 20 which is construed as the controller socket).
Regarding Claim 15 which depends from claim 13, Li discloses wherein the rheostat is configured to enable manual adjustment of a throttle signal being communicated to the throttle body (paragraph 50 discloses using the rheostat with the pedal/rotary dial to communicate to the throttle body).
Regarding Claim 16 which depends from claim 13, Li discloses wherein the signal adjuster includes a control dial configured to be coupled with the rheostat to facilitate hand operation of the rheostat (Paragraph 50 discloses a rotary dial).

Response to Arguments
Applicant's arguments filed 02/17/22 have been fully considered but they are not persuasive.  Applicant argues on pages 7-8 for the amendments made to the claims.  These have been addressed above.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747